
	

115 SJ 42 IS: Relating to the disapproval of the proposed export to the Government of the Kingdom of Saudi Arabia of certain defense articles.
U.S. Senate
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		115th CONGRESS
		1st Session
		S. J. RES. 42
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2017
			Mr. Paul (for himself, Mr. Murphy, and Mr. Franken) introduced the following joint resolution; which was read twice and referred to the Committee on Foreign Relations
		
		JOINT RESOLUTION
		Relating to the disapproval of the proposed export to the Government of the Kingdom
			 of Saudi Arabia  of
			 certain defense articles.
	
	
 That the issuance of a letter of offer with respect to any of the following proposed exports to the Government of the Kingdom of Saudi Arabia is hereby prohibited:
 (1)The transfer to Saudi Arabia of the following defense articles, including defense services and technical data, described in the certification Transmittal No. DDTC 15–132, sent to the Speaker of the House of Representatives and the chairman of the Committee on Foreign Relations of the Senate pursuant to section 36(c) of the Arms Export Control Act (22 U.S.C. 2776(c)) on May 19, 2017: The proposed transfer of certain technical data, hardware, and defense services to the Royal Saudi Air Force and Boeing Saudi Arabia necessary to support the deployment of the JDAM off the Kingdom of Saudi Arabia's western made aircraft platforms (Ex F–15S, F–15SA) for the Royal Saudi Air Force.
 (2)The transfer to Saudi Arabia of the following defense articles, including defense services and technical data, described in the certification Transmittal No. DDTC 16–011, sent to the Speaker of the House of Representatives and the chairman of the Committee on Foreign Relations of the Senate pursuant to section 36(c) of the Arms Export Control Act (22 U.S.C. 2776(c)) on May 19, 2017: The proposed transfer of certain technical data, hardware, and defense services to the Royal Saudi Air Force to support the integration of the FMU–152A/B JPB Fuze System into the MK–80, BLU–109, and BLU–100 series warhead family of weapons.
 (3)The transfer to Saudi Arabia of the following defense articles, including defense services and technical data, described in the certification Transmittal No. DDTC 16–043, sent to the Speaker of the House of Representatives and the chairman of the Committee on Foreign Relations of the Senate pursuant to section 36(c) of the Arms Export Control Act (22 U.S.C. 2776(c)) on May 19, 2017: The proposed transfer of defense articles, defense services, and technical data to support the assembly, modification, testing, training, operation, maintenance, and integration of the Paveway II and III, Enhanced Paveway II and III, and Paveway IV Weapons Systems for the Royal Saudi Air Force F–15, Tornado, and Typhoon Aircraft.
			
